i          i      i                                                                           i        i    i




                                   MEMORANDUM OPINION

                                            No. 04-10-00241-CV

                    IN THE INTEREST OF K.N.S. & R.R.S. Jr., Minor Children,

                       From the 407th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2009-PA-00651
                      Honorable Charles E. Montemayor, Associate Judge Presiding1

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 21, 2010

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Erica Jean Torres appeals the trial court’s judgment terminating her parental rights, and its

order finding her appellate points frivolous. See TEX . FAM . CODE ANN . § 263.405( d)(3) (Vernon

Supp. 2009). Appellant’s court-appointed appellate attorney has filed a motion to withdraw and a

brief containing a professional evaluation of the record demonstrating there are no arguable grounds

to be advanced and concluding the appeal is frivolous. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, *4

(Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals from orders


          … The Honorable Karen H. Pozza is the presiding judge of the 407th District Court. The order of
           1

termination was signed by the Honorable Charles Montemayor, Associate Judge.
                                                                                      04-10-00241-CV

terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept.

10, 2003, no pet.) (mem. op.). Appellant was provided a copy of the brief and informed of her right

to file her own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio, July 23,

1997, no pet.); In re R.R., 2003 WL 21157944, at *4. Appellant filed a one-half page letter brief in

which she very generally contests the termination.

       We have reviewed the record, the attorney’s brief, and appellant’s pro se brief, and we agree

with counsel that the appellate points do not present a substantial question for appellate review. See

TEX . CIV . PRAC. & REM . CODE ANN . §13.003(b) (Vernon 2002); TEX . FAM . CODE ANN .

§ 263.405(d)(3) (incorporating section 13.003(b) by reference). Accordingly, we hold the trial court

did not abuse its discretion in finding the points of appeal to be frivolous. We grant the motion to

withdraw and affirm the trial court’s judgment.



                                                        Marialyn Barnard, Justice




                                                  -2-